United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-61040
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

FIDEL OROZCO AYALA, also known as Fidel Delgado

                       Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                      USDC No. 3:01-CR-162-WN-ALL
                          --------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Fidel Orozco Ayala appeals his conviction following a

jury trial for conspiracy to distribute a substance containing

methamphetamine in an amount exceeding 500 grams.     Ayala was

sentenced to life imprisonment.

         Ayala argues that the district court erred in denying

his FED. R. CRIM. P. 29 motion for acquittal based on the

insufficiency of the evidence.     He argues that there was no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-61040
                                -2-

evidence to support a finding that he agreed to participate in

a conspiracy to transport methamphetamine from California to

Mississippi.

     Viewing the evidence in the light most favorable to the

jury’s verdict, including the testimony of Dionicio Lopez and the

telephone records of the co-conspirators, it reflected that Ayala

agreed to and provided methamphetamine to Lopez on a continuing

basis for distribution to Henry York in Mississippi.     See

United States v. Payne, 99 F.3d 1273, 1278 (5th Cir. 1996).

The evidence of their ongoing drug distribution activity also

showed that there was more than a buyer/seller relationship

between Ayala and Lopez.   United States v. Casel, 995 F.2d 1299,

1306 (5th Cir. 1993).

     Ayala argues for the first time on appeal that the district

court’s jury instructions were insufficient under Apprendi

v. New Jersey, 530 U.S. 466 (2000), because they allowed the jury

to convict him without proof of all elements of the offense.

The indictment sufficiently stated the elements of the drug

conspiracy offense and was read to the jury as part of the jury

instructions.   The jury was also advised that the Government was

required to prove beyond a reasonable doubt that the conspiracy

involved possession with intent to distribute at least 500 grams

of methamphetamine.   The jury instruction was sufficient to

satisfy the requirements of Apprendi.     See United States

v. Clinton, 256 F.3d 311, 314-315 (5th Cir. 2001).
                           No. 02-61040
                                -3-

     Further, due to the essentially uncontroverted evidence

that Ayala distributed for resale far in excess of 500 grams

of methamphetamine, any error in the jury instructions did not

affect his substantial rights nor did it affect the fairness of

the judicial proceeding.   See United States v. Cotton, 535 U.S.

625, 631-33 (2002).

     AFFIRMED.